Exhibit 10.1
Peter C. Georgiopoulos
c/o General Maritime Corporation
299 Park Avenue, Second Floor
New York, New York 10171
December 16, 2008
Galileo Holding Corporation
General Maritime Corporation
299 Park Avenue, Second Floor
New York, New York 10171
Gentlemen:
     Reference is hereby made to that certain letter agreement, dated
October 24, 2008 (the “Letter Agreement”), by and among General Maritime
Corporation (to be renamed Historic General Maritime), Galileo Holding
Corporation (to be renamed General Maritime Corporation) (“New General
Maritime”), and me. Capitalized terms used herein shall have the respective
meanings ascribed to them in the Letter Agreement.
     Section 4(f) of the Letter Agreement provides that New General Maritime
will enter into a new registration rights agreement, in form and substance
reasonably satisfactory to New General Maritime and me, to be effective as of
the Effective Date. This letter agreement will confirm our mutual agreement that
such new registration rights agreement will be entered into, and will become
effective, within a reasonable time after the Effective Date.
     Pursuant to the last sentence of Section 19(g) of the Letter Agreement, if
you are in agreement with the foregoing, please indicate such agreement by
signing and returning one copy of this letter agreement to me, whereupon this
letter agreement will constitute our agreement with respect to the subject
matter hereof.
Very truly yours,
Peter C. Georgiopoulos
Confirmed and agreed to
this 16th day of December, 2008:

                      GALILEO HOLDING CORPORATION       GENERAL MARITIME
CORPORATION    
 
                   
By:
  /s/ John C. Georgiopoulos       By:   /s/ John C. Georgiopoulos    
Name:
 
 
John C. Georgiopoulos       Name:  
 
John C. Georgiopoulos    
Title:
  Secretary       Title:   Executive Vice President
and Chief Administrative Officer    

